Citation Nr: 1707595	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  10-14 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for service-connected herniated nucleus pulposus of the cervical spine, status post discectomy and fusion.

2.  Entitlement to a disability rating in excess of 10 percent for paresthesias of the left hand associated with the service-connected herniated nucleus pulposus of the cervical spine, status post discectomy and fusion.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to September 1999.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee, which is the Agency of Original Jurisdiction (AOJ) in this matter.  In November 2013, the Board remanded the issues on appeal for additional development.  The case is again before the Board for appellate review.   

The record in this matter consists entirely of electronic claims files and has been reviewed.  New and relevant evidence has not been added to the record since the most recent Supplemental Statement of the Case (SSOC) dated in June 2016. 

In the decision below, the Board will decide the increased rating claims for neck and hand disabilities.  The TDIU claim is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

A VA report dated in May 2016, in addition to multiple lay statements of record from the Veteran, raise service connection issues regarding upper extremity neurological disability on the right side, and lower body disability possibly due to myelomalacia.  The issues have not been adjudicated by the AOJ since the May 2016 VA report.  As the Board does not have jurisdiction over them, each is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 



FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran has not had ankylosis in her cervical spine, has manifested pain free forward flexion in the cervical spine in excess of 15 degrees, and has not experienced incapacitating episodes due to the disorder.    

2.  Throughout the appeal period, the Veteran has experienced mild neurological symptoms in her left hand.   

  
CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent, for service-connected cervical spine disability, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Codes 5242-43 (2016). 

2.  The criteria for a disability rating in excess of 10 percent, for service-connected left hand paresthesias, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.124a, Diagnostic Code 8615 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

VA has a duty to notify and to assist the Veteran in the development of her claims.  In February 2009, the AOJ notified the Veteran prior to the rating decision on appeal of the information and evidence needed to substantiate and complete the claims decided here, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

With regard to the duty to assist, the Veteran's medical records, to include service treatment records (STRs) and VA and private treatment records have been obtained.  Moreover, the Veteran underwent VA examinations during the appeal period, reports and opinions of which adequately address the issues decided here.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board thus finds that further action is unnecessary under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  The Veteran will not be prejudiced as a result of the Board's adjudication of the issues below.

II.  The Claims for Increased Disability Ratings 

In a June 2001 rating decision, the AOJ granted service connection for cervical spine and left hand neurological disabilities.  Each disorder was rated as 10 percent disabled effective October 1999.  The Veteran did not appeal the decision.  On January 27, 2009, the Veteran filed claims for increased rating for each disability.  In the May 2009 rating decision on appeal, the AOJ denied the claim with regard to the left hand paresthesias, but granted a higher rating of 20 percent for cervical spine disability, effective the date of claim.  The Veteran timely appealed the decision.  She continues to seek higher ratings during the appeal period.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In the decision below, the Board will consider whether higher ratings have been warranted at any time from January 27, 2008, one year prior to the date of receipt of the claims for increased ratings.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

When assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when symptoms are most prevalent ("flare-ups") due to the extent of pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be granted to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on the merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In this matter, the relevant evidence of record consists of private and VA treatment records, the Veteran's lay assertions, and VA compensation examination reports.  In the reports of record, each of the VA examiners detailed the Veteran's medical history, noted the Veteran's complaints, and detailed her current medical status.  Further, each examiner indicated a review of the claims file, and indicated an examination and interview of the Veteran.  The findings in the reports are of probative value because the examiners demonstrated a familiarity with the Veteran's case and explained their findings.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).  

The Board will address the increased rating claims separately below.  


A.	Cervical Spine

Cervical spine disability was rated as 10 percent disabling in the year prior to the January 27, 2009 increased rating claim, and has been rated as 20 percent disabled disabling since then.  

Cervical spine disability is rated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-43.  When rating under the former formula, VA is directed to evaluate orthopedic disability separately with any associated objective neurologic abnormalities under an appropriate diagnostic code, and then combine the separate ratings under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-43, Note (1).  A rating under the latter formula is warranted where incapacitating episodes are present due to intervertebral disc syndrome (IVDS).  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  VA should then select whichever formula results in the higher evaluation.  

Under the General Rating Formula for Diseases and Injuries of the Spine, cervical spine disability may be rated as 10, 20, 30, 40, or 100 disabling.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-43.  As the disability has been rated as at least 10 percent disabling since January 2008, the Board will review whether any of the higher ratings have been warranted during the appeal period.  A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted for forward flexion of the cervical spine of 15 degrees or less, or for favorable ankylosis.  And 40 and 100 percent ratings are warranted for disorders manifested by ankylosis.  Ankylosis is defined as "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint[.]"  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, disability ratings of 10, 20, 40, and 60 percent are authorized.  A 20 percent rating is warranted for IVDS with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-43.

In the year prior to the January 27, 2009 claim for increased rating, the Veteran's cervical spine disorder was rated as 10 percent disabled.  The only evidence of record dated during this period is found in VA treatment records.  These records do not indicate muscle spasm, guarding, scoliosis, reversed lordosis, abnormal kyphosis, ankylosis, reduced forward flexion of the cervical spine of 30 degrees or less, combined range of motion of the cervical spine not greater than 170 degrees, or incapacitating episodes.  A May 2008 record indicates limited flexion and extension, but no range of motion measurements are provided.  As such, a rating in excess of 10 percent would not be warranted prior to January 27, 2009.  See 38 C.F.R. §§ 3.400, 4.71a.  

Since January 27, 2009, the cervical spine disability has been rated as 20 percent disabled.  To warrant a higher rating, the evidence dated since then must indicate forward flexion of 15 degrees or less, ankylosis, or incapacitating episodes.  The Veteran underwent two VA compensation examinations during the appeal period, in April 2009 and May 2016.  Neither examiner found forward flexion of 15 degrees or less, ankylosis, or incapacitating episodes.  

The April 2009 VA examiner noted the Veteran's complaints of pain and stiffness.  The examiner found cervicalgia and degenerative changes in the cervical spine.  The examiner noted pain-free forward flexion to 24 degrees, before and after repetitive testing.  The examiner did not find ankylosis in the cervical spine.  With regard to incapacitating episodes, the examiner initially indicated "yes" to "incapacitating episodes[.]"  But the examiner did not provide detail regarding prescribed bed rest, stating only that the Veteran had appointments with a neurologist and did not undergo hospitalization for the disorder.  Later in the report, the examiner indicated that the Veteran did not experience incapacitating episodes due to IVDS.  In any event, the examiner did not provide any information indicating that the Veteran experienced incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, evidence of which would be necessary to assign the next-highest rating of 40 percent under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  That particular finding is corroborated by the May 2016 VA examiner.  After noting the Veteran's complaints of painful motion, the examiner expressly found no evidence of incapacitating episodes due to IVDS.  The examiner further found pain-free forward flexion to 40 degrees, before and after repetitive testing, and found no flare ups and no ankylosis.  The Board has also reviewed private and VA treatment records dated between 2009 and 2016.  None of these records indicates in the cervical spine forward flexion of 15 degrees or less, ankylosis, or incapacitating episodes.  

Based on the foregoing, a rating in excess of 10 percent is unwarranted in the year prior to the increased rating claim on January 27, 2009.  Since then, a rating in excess of 20 percent has been unwarranted.  The next-highest rating of 30 percent rating is not warranted under the General Rating Formula for Diseases and Injuries of the Spine because the evidence indicates that the Veteran does not have ankylosis, and has had pain-free forward flexion in excess of 15 degrees.  And under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the next-highest rating of 40 percent rating is not warranted because no evidence of record indicates - despite the April 2009 VA examiner's isolated and unexplained finding - incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-43.


B.	Left Hand Paresthesias

Left hand paresthesias has been rated as 10 percent disabling since October 1999.  The disorder has been rated under Diagnostic Code (DC) 8615 of 38 C.F.R. § 4.124a.  

Under DC 8615, paralysis of the median nerve is rated.  For mild incomplete paralysis a 10 percent rating is warranted in either the major or minor extremity.  For moderate incomplete paralysis in the minor extremity a 20 percent rating is warranted while a 30 percent rating is warranted for moderate incomplete paralysis in the major extremity.  For severe incomplete paralysis of the minor extremity a 40 percent rating is warranted while a 50 percent rating is warranted for severe incomplete paralysis of the major extremity.  According to the May 2016 VA report the right arm is the Veteran's major upper extremity. 

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See 38 C.F.R. § 4.124 (a), Note at "Diseases of the Peripheral Nerves."

Complete paralysis will be evaluated as 70 percent for the major limb, and 60 percent for the minor limb, for such symptoms as the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.   

The Board has reviewed the evidence of record dated since January 27, 2008, from one year prior to the claim for increased rating.  38 C.F.R. § 3.400.  This evidence indicates that neurological symptoms in the Veteran's left hand has amounted to mild incomplete paralysis.  The records dated between January 2008 and January 2009 are silent regarding neurological disability in the left upper extremity.  The April 2009 VA examiner noted the Veteran's complaints of left hand numbness since neck surgery.  The examiner stated that the Veteran indicated that most of the symptoms had "cleared up" but that she still had numbness in the "last 3 fingers."  On examination, the April 2009 examiner noted in the left upper extremity no weakness, normal muscle tone, full muscle strength without evidence of atrophy, normal sensory function, normal reflexes, and "unremarkable" left hand range of motion.  The examiner indicated that findings were in part based on recent electromyography and nerve conduction studies.  The examiner diagnosed the Veteran with left hand paresthesia due to inflammation of the median nerve.  The examiner stated that the Veteran indicated that the left hand numbness "does not bother her" and that her primary difficulty was in limitation involving the right hand.  The May 2016 VA examiner provided similar findings.  The examiner noted in the left upper extremity full and normal muscle strength without evidence of atrophy, normal reflexes, and normal sensory exam without evidence of radicular pain, paresthesias, dysesthesias, or numbness.  As with the April 2009 VA examiner, the May 2016 VA examiner indicated more pronounced right upper extremity neurological disability compared to the mild symptoms on the left side.  The Board has also reviewed private and VA treatment records dated between 2009 and 2016.  None of these records indicates in the left hand symptomatology more severe than the mild findings noted in the two VA reports.  

The Board has reviewed other DCs pertaining to upper extremity neurological disability under 38 C.F.R. § 4.124a.  As the evidence is clear that the rated disability stems from median nerve impairment, DC 8615 is the appropriate provision under which to rate the Veteran's disorder.  

In assessing the claims, the Board has considered the Veteran's lay assertions.  She is competent to report observable symptoms such as pain, numbness, and limitation in her neck and left hand.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, with regard to the nature and degree of the Veteran's impairment, the medical evidence is more credible, and therefore of more probative value.  Range of motion measurements are conducted by medical professionals who assess various factors in determining the extent of any limited motion or function.  Ankylosis is an internal pathology determined by radiological testing.  Upper extremity neurological disability is determined in part by highly specialized testing.  And the sine qua non of an incapacitating episode is not subjective observation but documented prescribed bed rest by a physician.  Indeed, the medical evidence preponderates against the notion that the Veteran has forward flexion of 15 degrees or less in her cervical spine, has ankylosis, has had incapacitating episodes, or has anything more than mild sensory disability in the left hand.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).      

In sum, a staged rating is unwarranted here.  See Hart, 21 Vet. App. at 510 (staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings).  For the cervical spine disability, a 20 percent rating has been warranted from January 27, 2009, while a 10 percent rating has been warranted since then for left hand disability.  As the preponderance of the evidence is against the claims for increased ratings, the benefit-of-the-doubt doctrine does not apply, and the claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

C.	Extraschedular Rating
	
In reaching its findings and conclusions, the Board has also considered whether the Veteran may be entitled to an extraschedular rating pursuant to 38 C.F.R. § 3.321 (2016).  

In accordance with Thun v. Peake, 22 Vet. App. 111 (2008), there is a sequential three-step analysis to determine whether a case should be referred for extraschedular consideration.  Step one, is to determine whether the schedular rating adequately contemplates a claimant's disability picture.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule.  The assigned schedular evaluation would, therefore, be adequate, and no referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating would be required.  

If the schedular criteria do not contemplate the claimant's level of disability and symptomatology and the schedular criteria are therefore found to be inadequate, then step two is to determine whether the claimant's disability picture is exceptional with related factors such as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular criteria.  If the disability picture is exceptional, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

Regarding the first step of Thun, the Board finds that the rating criteria reasonably describe the Veteran's neck and hand disability and their symptomatology.  Higher schedular evaluations are available for greater levels of disability.  Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met, and the Board need not reach the second step of the Thun analysis.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular ratings are adequate.

Under Johnson  v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual disorders fails to capture all the service-connected disabilities experienced.  An extraschedular rating by this means is not warranted here because the Veteran's sole service-connected disabilities are those addressed in this decision (i.e., neck and left hand).  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Referral for extraschedular consideration is not warranted under 38 C.F.R. § 3.321(b)(1).

ORDER

Entitlement to an increased disability rating for herniated nucleus pulposus of the cervical spine, status post discectomy and fusion, is denied.  

Entitlement to an increased disability rating for paresthesias of the left hand is denied.  


REMAND

A remand of the TDIU claim is warranted because it is inextricably intertwined with the issues referred to the AOJ above.  See Smith v. Gober, 236 F.3d 1370, 1373 (Fed.Cir.2001) (where the facts underlying separate claims are "intimately connected", the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together).  The May 2016 VA report indicates significant right upper extremity disability that may be related to the service-connected cervical spine disability.  Further, evidence indicates that diagnosed myelomalacia in the cervical spine may be causing the Veteran lower body disability, to include neurological and urinary problems (see the May 2016 VA report, the VA MRI report dated in October 2008, the medical article submitted into evidence by the Veteran in March 2010, and the multiple statements of record from the Veteran).  After these issues have been adjudicated by the AOJ, the claim to a TDIU should be readjudicated.  

Accordingly, the case is REMANDED for the following action:

1.  Include in the record any outstanding VA treatment records, the most recent of which are dated in May 2016.

2.  After resolution of the issues regarding right upper extremity neurological disability and lower body disability due possibly to myelomalacia, readjudicate the claim to a TDIU.  All evidence received since the June 2016 SSOC should be considered.  If the TDIU remains denied, the Veteran should be provided another SSOC. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The TDIU claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


